 

Mallon v. Frostburg State University Case No. 1:19-cv-00795 JAN 2 2 2020

ATUALTIMOR:

a SRR ea

Motion to strike Defenses’ requests for documentation over privacy and irrelevance to

Motion to Stnke

case,

qtr
\/al/o

 

 
 

a

Mallon v. Frostburg State University Case No, 1:19-cv-00795-BPG meet
JAN 2 9 262)
Certificate of Service moofn Wert

1, Shane Mallon, certify that on 1/21/4@a copy of a document that I had submitted to the
court was mailed and emailed to Constantine Hortis at 200 St. Paul Place 17 Floor Baltimore,
MD 21201 and his email address.

Shane Mallon .

lr

[/21 AQ
